Appellant filed his bill of complaint praying to be divorced from appellee on the ground of extreme cruelty. To the bill of complaint as voluntarily amended, the defendant filed an answer and a counter claim. On consideration of a motion to dismiss the latter, the chancellor ordered the filing of an amended bill of complaint which was filed but was dismissed with prejudice at the cost of complainant. This appeal is from the latter decree.
The question we are required to answer is whether or not the bill of complaint as voluntarily amended or as amended by order of the chancellor was sufficient as a predicate for divorce on the ground of extreme cruelty.
We have examined both bills of complaint and while we do not pronounce them model pleadings, we think either is sufficient to withstand a motion to dismiss. Appellee contends that the allegations of both bills are in open conflict *Page 29 
with each other, that the relief sought is mutually hostile and that it is based on diametrically opposed averments. In fine, it is contended that the pleadings are in hopeless confusion and that the chancellor was correct in requiring that they be repleaded.
We do not find sufficient ground for this contention to dismiss the bill of complaint so the decree appealed from is reversed.
Reversed.
BROWN, C. J., BUFORD, THOMAS and ADAMS, J. J., concur.
WHITFIELD and CHAPMAN, J. J., not participating.